DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 10, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0288504 to Fong et la. (hereinafter Fong) in view of US Pub. 2021/0058951 to Pelletier et al. (hereinafter Pelletier).

In regard claim 1, Fong teaches or discloses a data transmission method, comprising:
sending, by a network device, first configuration information to a terminal device (see paragraph [0066], the base station 14 can transmit static system-wide information that provides machine access code (MAC) or other upper layer configuration information after the mobile station 16 performs initial system access using the physical layer configuration information), 
wherein the first configuration information comprises first carrier configuration information and first time configuration information (see paragraph [0070], control information includes bandwidth configuration information, CP sizes, multi-carrier configuration information, system time, time division duplex (TDD) ratio information, guard tones),
the first carrier configuration information indicates at least one carrier configured by the network device for a bearer or a logical channel for performing hybrid automatic repeat request (HARQ) (see paragraphs [0098], [0177], [0216], [0254], and [0277], multi-carrier confirmation allows mobile stations 16 to simultaneously receive information that is transmitted on two or more different carriers. For example, a 10 MHz spectrum can be divided into two 5 MHz carriers in order to simultaneously support mobile stations 16 with 5 MHz bandwidth capability, as well as those with 10 MHz bandwidth capability. Mobile stations 16 that have a multi-carrier mode are able to receive information simultaneously on both the 5 MHz carrier and the 10 MHz carrier. The MS may monitor the resource allocation/ control information, i.e. type (7), on secondary carrier(s) for HARQ retransmissions.  Details of HARQ ACK/NAK and retransmission for multi-carrier operation is given in other appendices), and 
the first time configuration information indicates a first transmission time unit bundling quantity corresponding to each of the at least one carrier (see paragraphs [0099], [0175], [0176], and [0277], mobile stations 16 that only have the capability to transmit and receive on a single carrier at a time are assigned to the primary carrier. Wideband mobile stations 16 that are capable of transmitting and receiving on multiple carriers at a time are assigned to one  or more primary carriers as well as one or more secondary carriers); and 
sending or receiving, by the network device, data corresponding to the bearer or the logical channel based on the first carrier configuration information and/or the first time configuration information (see paragraphs [0068], [0070], [0098], and [0409], a primary carrier may carry the synchronization channel (or preamble), all of the system information, neighboring base station information, paging information, and resource allocation and control information, which generally correspond to all of the categories of control information).
Fong may not explicitly teach or disclose data corresponding to the bearer or the logical channel.
However, Pelletier teaches or discloses data corresponding to the bearer or the logical channel (see paragraphs [0151], [0152], [0158], [0163], and [0182],  a WTRU may determine that a data unit (e.g., an IP packet) that matches a specific rule may be forwarded to and/or handled by a plurality of radio bearers).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify channel quality feedback for multi-carrier operation of a mobile station of Fong by including data corresponding to the bearer or the logical channel suggested by Pelletier. This modification would provide to offer different service characteristics for the perspective of QoS enforcement and/or guarantees read on paragraph [0004].

In regard claims 2 and 11, Fong may not explicitly teach or disclose the method according to claim 1, wherein the sending or receiving data corresponding to the bearer or the logical channel comprises: sending or receiving, by the network device, different redundancy versions of the same data based on the first carrier configuration information and/or the first time configuration information.
However, Pelletier teaches or discloses sending or receiving, by the network device, different redundancy versions of the same data based on the first carrier configuration and/or the first time configuration information (see paragraphs [0113], [0158], and [0181]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify channel quality feedback for multi-carrier operation of a mobile station of Fong by including sending or receiving, by the network device, different redundancy versions of the same data based on the first carrier configuration information and/or the first time configuration information suggested by Pelletier. This modification would provide to offer different service characteristics for the perspective of QoS enforcement and/or guarantees read on paragraph [0004].

In regard claims 4 and 14, Fong may not explicitly teach or disclose the method according to claim 1, wherein the first configuration information is a radio resource control (RRC) configuration message, downlink control information (DCI), or a media access control (MAC) control element (MAC CE).
However, Pelletier teaches or discloses wherein the first configuration information is a radio resource control (RRC) configuration message, downlink control information (DCI), or a media access control (MAC) control element (MAC CE) (see paragraphs [0093], [0098], [0100], [0105], [0152], and [0164]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify channel quality feedback for multi-carrier operation of a mobile station of Fong by including wherein the first configuration information is a radio resource control (RRC) configuration message, downlink control information (DCI), or a media access control (MAC) control element (MAC CE) suggested by Pelletier. This modification would provide to offer 

In regard claim 10, Fong teaches or discloses a data transmission method, comprising:
receiving, by a terminal device, first configuration information sent by a network device (see paragraph [0070], the mobile station 16 for decoding downlink physical layer frames/sub-frames that are received from the base station 14.  Exemplary control information includes bandwidth configuration information, CP sizes, multi-carrier configuration information, system time, time division duplex (TDD) ratio information, guard tones, and the like), 
wherein the first configuration information comprises first carrier configuration information and first time configuration information (see paragraph [0111], and [0143], MS to receive system configuration information sent by the BS, we propose schemes to enable MS to track whether it has the most up to date system configuration information sent by the BS),
the first carrier configuration information indicates at least one carrier configured by the network device for a bearer or a logical channel for performing hybrid automatic repeat request (HARQ) (see paragraphs [0098], [0177], [0216], [0254], and [0277], multi-carrier confirmation allows mobile stations 16 to simultaneously receive information that is transmitted on two or more different carriers. For example, a 10 MHz spectrum can be divided into two 5 MHz carriers in order to simultaneously support mobile stations 16 with 5 MHz bandwidth capability, as well as those with 10 MHz bandwidth capability. Mobile stations 16 that have a multi-carrier mode are able to receive information simultaneously on both the 5 MHz carrier and the 10 MHz carrier. The MS may monitor the resource allocation/ control information, i.e. type (7), on secondary carrier(s) for HARQ retransmissions.  Details of HARQ ACK/NAK and retransmission for multi-carrier operation is given in other appendices), and 
the first time configuration information indicates a first transmission time unit bundling quantity corresponding to each of the at least one carrier (see paragraphs [0099], [0175], [0176], and [0277], mobile stations 16 that only have the capability to transmit and receive on a single carrier at a time are assigned to the primary carrier. Wideband mobile stations 16 that are capable of transmitting and receiving on multiple carriers at a time are assigned to one  or more primary carriers as well as one or more secondary carriers); and 
sending or receiving, by the terminal device, data corresponding to the bearer or the logical channel based on the first carrier configuration information and/or the first time configuration information (see paragraphs [0068], [0070], [0098], and [0409], a primary carrier may carry the synchronization channel (or preamble), all of the system information, neighboring base station information, paging information, and resource allocation and control information, which generally correspond to all of the categories of control information).
Fong may not explicitly teach or disclose data corresponding to the bearer or the logical channel.
However, Pelletier teaches or discloses data corresponding to the bearer or the logical channel (see paragraphs [0151], [0152], [0158], [0163], and [0182],  a WTRU may determine that a data unit (e.g., an IP packet) that matches a specific rule may be forwarded to and/or handled by a plurality of radio bearers).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify channel quality feedback for multi-carrier operation of a mobile station of Fong or the logical channel suggested by Pelletier. This modification would provide to offer different service characteristics for the perspective of QoS enforcement and/or guarantees read on paragraph [0004].


In regard claim 20, Fong teaches or discloses a network device, comprising:
a processing module, configured to determine first configuration information (see paragraphs [0066], [0070], and [0111]),
wherein the first configuration information comprises first carrier configuration information and first time configuration information (see paragraph [0111], and [0143], MS to receive system configuration information sent by the BS, we propose schemes to enable MS to track whether it has the most up to date system configuration information sent by the BS),
the first carrier configuration information indicates at least one carrier configured by the network device for a bearer or a logical channel for performing hybrid automatic repeat request (HARQ) (see paragraphs [0098], [0177], [0216], [0254], and [0277], multi-carrier confirmation allows mobile stations 16 to simultaneously receive information that is transmitted on two or more different carriers. For example, a 10 MHz spectrum can be divided into two 5 MHz carriers in order to simultaneously support mobile stations 16 with 5 MHz bandwidth capability, as well as those with 10 MHz bandwidth capability. Mobile stations 16 that have a multi-carrier mode are able to receive information simultaneously on both the 5 MHz carrier and the 10 MHz carrier. The MS may monitor the resource allocation/ control information, i.e. type (7), on secondary carrier(s) for HARQ retransmissions.  Details of HARQ ACK/NAK and retransmission for multi-carrier operation is given in other appendices), and 
mobile stations 16 that only have the capability to transmit and receive on a single carrier at a time are assigned to the primary carrier. Wideband mobile stations 16 that are capable of transmitting and receiving on multiple carriers at a time are assigned to one  or more primary carriers as well as one or more secondary carriers); and 
a transceiver module, configured to send the first configuration information to a terminal device (see paragraphs [0099], [0175], [0176], and [0277], mobile stations 16 that only have the capability to transmit and receive on a single carrier at a time are assigned to the primary carrier. Wideband mobile stations 16 that are capable of transmitting and receiving on multiple carriers at a time are assigned to one  or more primary carriers as well as one or more secondary carriers); and 
the transceiver module is further configured to send or receive, under control of the processing module, data corresponding to the bearer or the logical channel based on the first carrier configuration information and/or the first time configuration information (see paragraphs [0068], [0070], [0098], and [0409], a primary carrier may carry the synchronization channel (or preamble), all of the system information, neighboring base station information, paging information, and resource allocation and control information, which generally correspond to all of the categories of control information).
Fong may not explicitly teach or disclose data corresponding to the bearer or the logical channel.
However, Pelletier teaches or discloses data corresponding to the bearer or the logical channel (see paragraphs [0151], [0152], [0158], [0163], and [0182],  a WTRU may determine that a data unit (e.g., an IP packet) that matches a specific rule may be forwarded to and/or handled by a plurality of radio bearers).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify channel quality feedback for multi-carrier operation of a mobile station of Fong by including data corresponding to the bearer or the logical channel suggested by Pelletier. This modification would provide to offer different service characteristics for the perspective of QoS enforcement and/or guarantees read on paragraph [0004].

Allowable Subject Matter
Claims 3, 5-9, 12, 13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 03/17/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476